In consolidated actions (1) by the landlord for recovery of real property and (2) by the tenant for a permanent injunction preventing such recovery and for money damages, the tenant appeals from a judgment of the Supreme Court, Westchester County (Martin, *575J.), entered August 6, 1981, after a nonjury trial, which (a) dismissed his complaint on the merits, (b) issued a warrant of eviction in favor of the landlord, and (c) directed that a hearing be held to determine the amount of damages sustained by the landlord as a result of a preliminary injunction. Judgment affirmed, with costs. We agree with the trial court’s conclusion that the lease in question did not constitute a “franchise agreement” within the meaning of either the Petroleum Marketing Practices Act (US Code, tit 15, § 2801) or article 11-B of the General Business Law. Moreover, we note that the force of the tenant’s argument has been largely dissipated by the reversal of the case upon which he places substantial reliance (see Checkrite Petroleum v Amoco Oil Co., 678 F2d 5). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.